Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-14 are viewed as allowable over the prior art if outstanding issues are resolved, reasons for allowance will be furnished with notice of allowance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 provided the acronym “SDN”, without establishing the claimed meaning. Examiner sees clear support from the specification for SDN to be taken as Software Defined Network however this should be explicitly provided in the claims.
Examiner suggests claim 1 should read “Software Defined Networks (SDN)” instead of just SDN.
Dependent claims 2-7 inherit this deficiency without rectifying it. Correction to independent claim would also rectify the issues of the dependent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-16, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being antedated by United States Patent Application Publication US 2014/0283031 A1 (Eksten et al.).

As Per Claim 15: Eksten et al. teaches: A network device comprising a plurality of components, wherein a Chassis Certificate is created that assures that all of the plurality of components are trust verified; wherein the Chassis Certificate includes information regarding a number of chassis slots, a number of linecards, type of each linecard, its vendor, model name, manufacturing location, expiration date, and certificate-id.
	(Eksten et al., Paragraph [0015], “In some embodiments, the method may further comprise: providing a digital certificate associated with a component provider subsystem, wherein the component provider subsystem provides one or more components; providing a digital certificate associated with a user computing subsystem, wherein the user computing subsystem is associated with the computing application, wherein the computing application involves a component provided by the component provider computing system; providing a license server configured to digitally sign the component by linking the component to the digital certificate associated with the user computing subsystem and the digital certificate associated with the component provider subsystem to indicate that the user computing system and the component provider subsystem accept performance of the digitally signed component; receiving, at a license server, acceptance of the component provided by the component provider subsystem in the computing application associated with user computing system by receiving the digital certificate from the user computing subsystem and the digital certificate from the component provider computing system; linking, at the license server, the component provided by the component provider subsystem in the computing application associated with user computing system to the digital certificate from the user computing subsystem and the digital certificate from the component provider computing system; and at application runtime prior to deploying each component, querying the license server to determine whether the component is linked to the digital certificate associated with the user computing subsystem and the digital certificate associated with the component provider subsystem.”).
	Eksten et al. provides for digital certificate of components (which would include “line cards”) and their provider functionally matching the claimed application

As Per Claim 16: The rejection of claim 15 is incorporated and further Eksten et al. teaches:
- the plurality of components comprises hardware components and/or software components.
	(Eksten et al., Paragraph [0016], “In another aspect, embodiments described herein may provide a system for determining trust levels for components of a computing application comprising: a development framework with components and graphs, wherein each component defines a computing processing mechanism for processing data containers of computing data at application runtime, wherein each graph identifies components, connections between the components, and properties for the components, wherein a graph is instantiated by a corresponding blueprint at application runtime, wherein the computing application is realized by the blueprint; a trust matrix linking one or more trust levels to one or more components identified by the graph, wherein each trust level comprises a category of use that may be implemented by the one or more components and a trust value indicating suitability of the one or more components for implementing the category of use; and trust level calculation module configured to calculate an additional trust level for the one or more components based on the one or more trust levels associated with the one or more components.”).
	(Eksten et al., Paragraph [0061], “Referring now to FIG. 1A, there is shown a block diagram of a system 10 for dynamic development and/or deployment of computing applications in accordance with an example embodiment. By way of example, a computing application may be a media application. A media application may be a computing application designed to perform specific tasks and activities for manipulating media data using a combination of hardware and software computing components. For example, the media application may involve processing media data, performing operations on the data to carry out specific functions, completing tasks, controlling components, producing, transforming or delivering media data, or a combination thereof. The media application may generate a deliverable or transform a deliverable for provision to output devices and for generation of a discernable effect, such as by transforming received input media data into a deliverable, for example. The media application may process, transform and manipulate input data streams to generate a complete media program for display, broadcasting, distribution, and so on. For example, playback of the input data stream may be discernibly different from playback of the deliverable generated or transformed by the media application.”).
	(Eksten et al., Paragraph [0269], “The trust level module 41 is further operable to determine additional trust levels for a component 24, combination of components 24, or a graph 28 based on the one or more trust levels associated with the component 24, combination of components 24, or graph 28. The additional trust level relates to an additional intended function that may be implemented by the component 24 (or combination of components 24 or graph 28) and an additional trust value indicating suitability of the component 24 for implementing the additional intended function. The additional intended function does not correspond to any of the intended functions of the one or more trust levels associated with the component 24.”).
	Eksten et al.’s components provides for both hardware and software component consideration.

As Per Claim 20: The rejection of claim 15 is incorporated and further Eksten et al. teaches:
- the plurality of components are disposed in a single cabinet or chassis; or are interconnected with external cables.
	(Eksten et al., Paragraph [0234], “A user computing system 140 may be any networked computing device operated by a user of system 10 including a processor and memory, such as an electronic tablet device, a personal computer, workstation, server, portable computer, mobile device, personal digital assistant, laptop, smart phone, WAP phone, an interactive television, video display terminals, gaming consoles, and portable electronic devices or a combination of these. A networked device is a device capable of communicating with other devices and components of system 10 and certification system 160 through a communication network such as network 152. A network device may couple to the communication network through a wired or wireless connection. Similarly, component provider system 130 maybe any networked computing device operated by a resource provider including a processor and memory”).
	(Eksten et al., Paragraph [0235], “Network 152 may be any network(s) capable of carrying data including the Internet, Ethernet, plain old telephone service (POTS) line, public switch telephone network (PSTN), integrated services digital network (ISDN), digital subscriber line (DSL), coaxial cable, fiber optics, satellite, mobile, wireless (e.g. Wi-Fi, WiMAX), SS7 signaling network, fixed line, local area network, wide area network, and others, including any combination of these.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17-18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US 2014/0283031 A1 (Eksten et al.).

As Per Claim 17: The rejection of claim 15 is incorporated and further Eksten et al. does not explicitly teach:
- the Chassis Certificate is created in conjunction with a Certificate Authority (CA).
	However the Examiner is giving Official Notice that the use of a Certificate Authority in providing a certificate would be an obvious interchangeable variation readily implemented with expectations of success. Certificate Authorities are well established common practice in the art and filed of endeavor.

As Per Claims 18: The rejection of claim 15 is incorporated and further Eksten et al. does not explicitly teach:
- Chassis Certificate Tracking Module, which comprises a software module that communicates with computing elements in the plurality of components to obtain a chassis configuration, and verifies the chassis configuration is unchanged after every power-up.
	However the Examiner is giving Official Notice that this is a well established component readily know in the art E.g. “reactivating windows after a hardware change” which has been around since windows 7 for which support and updates ended well before the filing of the present application, and would be an obvious interchangeable variation readily implemented with expectations of success.

As Per Claims 21: Regarding: - A network device comprising a plurality of components and a Chassis Certificate Tracking Module, which comprises a software module that communicates with computing elements in the plurality of components to obtain a chassis configuration, and verifies the chassis configuration is unchanged after every power-up, and wherein a Chassis Certificate is created that assures that all of the plurality of components are trust verified.
	The Examiner is giving Official Notice that this is a well established component readily know in the art E.g. “reactivating windows after a hardware change” which has been around since windows 7 for which support and updates ended well before the filing of the present application, this component has been well established before the filing of the Present Application.

Additional Prior Art
	United States Patent Application Publication No.: US 2019/0166506 A1 (Ashrafi) and United States Patent Application Publication No.: US 2019/0109821 A1 (Clark et al.) demonstrate networked security elements in a similar environment to that being claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN A KAPLAN whose telephone number is (571)270-3170. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A KAPLAN/Examiner, Art Unit 2434